Title: To George Washington from Richard Peters, 15 July 1777
From: Peters, Richard
To: Washington, George



Sir
War Office [Philadelphia] July 15th 1777

I have the Honour of your Letter of the 12th instant which I have communicated to the Board.
General Sullivan has written concerning an Hudson Burr condemned at Sourland by a Court Martial as a Spy but says your Excellcy would not ratify the Proceedings desiring that the Man might be sent to Philada where he is now under Confinement, that the Board might discharge him if they knew Nothing against him; but as they are not certified properly of the Proceedings of the Court Martial they cannot with Propriety take Notice of the Matter. Mean Time the Man is suffering in Prison & therefore I am to request that Your Excellency will be pleased to write them on the Subject that Burr may be discharged on Security being given for his good Behavior & the public be eased of the Care of him, as his Friends here who are numerous are constantly applying to see him in Prison & solliciting for his Release—His Connexions are among the Quakers & so far wrong, but he is not capable if even he intended it to do much Harm. I have the Honour to be Your Excellency’s very obedt Servt

Richard Peters Secy



I have the Honor of transmitting the enclosed Return of Tents furnished by the Quarter Master General for your Excellency’s Inspection with a Request from the Board that if you can spare any Tents you will order a Number to General Schuyler.

